           Case 2:20-cv-00174-KJD-VCF Document 33
                                               29 Filed 07/29/20
                                                        07/07/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiffs
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     MIR S. ELAHI, an individual; and                               Case Number
       SAWMIYEH M. ELAHI, an individual,                        2:20-cv-00174-KJD-VCF
11
                                    Plaintiffs,
12
              vs.                                            JOINT MOTION DISMISSING
13                                                         ACTION WITH PREJUDICE AS TO
       KEYBANK NA, a Foreign Corporation;                      DEFENDANT EXPERIAN
14     EQUIFAX INFORMATION SERVICES                        INFORMATION SOLUTIONS, INC.
       LLC, a Foreign Limited-Liability Company;                      ONLY
15     EXPERIAN INFORMATION SOLUTIONS,
       INC., a Foreign Corporation; INNOVIS
16     DATA SOLUTIONS, INC., a Foreign
       Corporation; and TRANS UNION LLC, a
17     Foreign Limited-Liability Company,

18                                  Defendants.

19

20         Plaintiffs, Mir S. Elahi and Sawmiyeh M. Elahi (“Plaintiffs”) and Defendant, Experian

21 Information Solutions, Inc., by and through their respective attorneys of record, request that the

22 . . .

23 . . .

24 . . .


                                                  Page 1 of 2
             Case 2:20-cv-00174-KJD-VCF Document 33
                                                 29 Filed 07/29/20
                                                          07/07/20 Page 2 of 2



 1 above-captioned matter be dismissed with prejudice as to Experian Information Solutions, Inc.

 2 only, pursuant to FRCP 41(a)(2). Each party shall bear its own attorney fees and costs incurred

 3 herein.

 4 Dated this 7th day of July, 2020.                  Dated this 7th day of July, 2020.

 5 COGBURN LAW                                        NAYLOR & BRASTER

 6
   By: /s/Erik W. Fox                                 By: /s/Andrew J. Sharples
 7     Jamie S. Cogburn, Esq.                             Jennifer L. Braster, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 9982
 8     Erik W. Fox, Esq.                                  Andrew J. Sharples, Esq.
       Nevada Bar No. 8804                                Nevada Bar No. 12866
 9     2580 St. Rose Parkway, Suite 330                   1050 Indigo Drive, Suite 200
       Henderson, Nevada 89074                            Las Vegas, NV 89145
10     Attorneys for Plaintiffs                           Attorneys for Experian Information
                                                          Solutions, Inc.
11

12           IT IS SO ORDERED.

13

14
                                               UNITED STATES DISTRICT JUDGE
15
                                                 7/28/2020
16
                                               DATE
17

18

19

20

21

22

23

24


                                             Page 2 of 2
